           Case 1:13-cr-00215-DAD-BAM Document 99 Filed 01/04/21 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 CHRISTOPHER D. BAKER
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:20-CR-00182-NONE-SKO;
                                                                  1:13-CR-00215-DAD-BAM
12                                Plaintiff,
                                                         STIPULATION REGARDING EXCLUDABLE
13                          v.                           TIME PERIODS UNDER SPEEDY TRIAL ACT;
                                                         FINDINGS AND ORDER
14   JORGE CHAVEZ,
                                                         DATE: January 6, 2021
15                               Defendant.              TIME: 1:00 p.m.
                                                         COURT: Hon. Magistrate Judge Sheila K. Oberto
16

17                                               STIPULATION
18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and
19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status on January 6, 2021.
21          2.     By this stipulation, the parties now move to continue the status conference until March 3,
22 2021, or the Court’s earliest convenience, and to exclude time between January 6, 2021, and March 3,

23 2021.

24          3.     The parties agree and stipulate, and request that the Court find the following:
25                 a)      Initial discovery produced in this case consisted of approximately 206 pages of
26          materials and an additional media disc containing electronic data associated with a wiretap.
27                 b)      On December 22, 2020, the Court entered an order on the government’s ex parte
28          application to disclose portions of certain orders authorizing the interception of wire and

                                                         1
30
           Case 1:13-cr-00215-DAD-BAM Document 99 Filed 01/04/21 Page 2 of 3


 1         electronic communications, the accompanying applications, affidavits, and recordings, relevant

 2         to this case. CR 11. Consistent with this order, the government has prepared redacted copies of

 3         relevant filings and associated discovery materials numbering approximately 270 pages and has

 4         recently produced and made available for defense counsel’s inspection and copying these

 5         materials.

 6                 c)      Counsel for defendant desires additional time to review this supplemental

 7         discovery, consult with his client, conduct investigation and research related to the charges, and

 8         to otherwise prepare for trial.

 9                 d)      Counsel for defendant believes that failure to grant the above-requested

10         continuance would deny him the reasonable time necessary for effective preparation, taking into

11         account the exercise of due diligence.

12                 e)      Based on the above-stated findings, the ends of justice served by continuing the

13         case as requested outweigh the interest of the public and the defendant in a trial within the

14         original date prescribed by the Speedy Trial Act.

15                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

16         et seq., within which trial must commence, the time period of January 6, 2021 to March 3, 2021,

17         inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv), because it results

18         from a continuance granted by the Court request on the basis of the Court’s finding that the ends

19         of justice served by taking such action outweigh the best interest of the public and the defendant

20         in a speedy trial.

21

22 / / /

23 / / /

24 / / /

25 / / /

26 / / /
27 / / /

28 / / /

                                                        2
30
              Case 1:13-cr-00215-DAD-BAM Document 99 Filed 01/04/21 Page 3 of 3


 1            4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4            IT IS SO STIPULATED.

 5

 6
      Dated: December 30, 2020                                  MCGREGOR W. SCOTT
 7                                                              United States Attorney
 8
                                                                /s/ CHRISTOPHER D. BAKER
 9                                                              CHRISTOPHER D. BAKER
                                                                Assistant United States Attorney
10

11
      Dated: December 30, 2020                                  /s/ RICHARD BESHWATE
12                                                              RICHARD BESHWATE
13                                                              Counsel for Defendant
                                                                Jorge Chavez
14

15
                                              FINDINGS AND ORDER
16

17 IT IS SO ORDERED.

18
     Dated:        January 4, 2021                                   /s/   Sheila K. Oberto             .
19                                                       UNITED STATES MAGISTRATE JUDGE

20
21

22

23

24

25

26
27

28

                                                            3
30
